Judgment, Supreme Court, New York County (Gregory Carro, J.), rendered January 17, 2006, convicting defendant, after a jury trial, of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). Any inconsistencies in the testimony regarding defendant’s clothing or backpack, or the manner in which the victim was holding her purse, were inconsequential.
Since defendant only made general objections during the prosecutor’s summation, and since his CEL 330.30 (1) motion to set aside the verdict could not preserve issues he failed to preserve during the trial, defendant did not preserve his present claims (see People v Harris, 98 NY2d 452, 492 [2002]), and we decline to review them in the interest of justice. Were we to review these claims, we would find that the prosecutor’s summation did not exceed the “broad bounds of rhetorical comment permissible in closing argument” (People v Galloway, 54 NY2d 396, 399 [1981]). Concur—Friedman, J.P., Marlow, Nardelli and Catterson, JJ.